-
                                                                                    515


                OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                        AUSTIN

em-c-
 --




        Donorable Roy L. Hill
        county Attorney
        Rumals County
        BalllnGar,  Texas

        Dear sir:
                 .

                                                             the new dlstrlct
                                                             property or the
                                                         that was iorserly
                                                         OJXLOD  school dls-
                                                          a lesser psrcont-
                                                           s actual value
                                                           property of the
                                                           f the new district
                                                    ch was formerly In the
                                                   dependent school district?

                                                 ur letter  of September 9,
        1940,                                     ion of this departcmt   on
        the f

                                     on School District      la con-
                                     ndependant School District,
                                    Districts    have a fifty   (SO)
                                   the consolidation     Is perfected,
                                   the tax to One ($1.00)      Dollar.
                Could the-dependent      Dlstrlct   assess that Dart
                Or thl8 district,   which was fomerly       the COE?.O~
                School Dlstrlct,   below .Stato and County valua-
                tion; and not aaseas the other part oi the dls-
                trlct  on the aam basls?~*
Honorable      Roy L. Hill, Page 2


               Apparently the consolldatlsn   you refer to took
place     under the authority  of Article   ES06 of the Revised
civil     Statutes, which reads,   in purt, as folio-m:

              Vozzon school districts       my in like aan-
        ner be conzolid~tod      with coztlg2ous   independent
        school dlstr:cts,     and the district    so creuted
        shall bo Minoanby tho urme of the inde-pendent
        school district     Included therein,    nnd the :tinage-
        meut of the m-8 district      shall ba uader the ex-
        isting board of trusteoa or’ the indepcnfient
        school dlrtrict,     and all the richts &d prlvi-
        ley.es praktad to iadacaudect iiFstrifia       by the
        laus of tlil:~ .I:tntos!nll b:: !riven to zi.5 con-
        solinated   lncoye:idont district     CrcsiCd under
        the provisions    cf this laW; . . .s (Lphasis
        ours)
             We wish to oall your attention     to that part or
Article    2606, above quoted; which provide2 thut the fiew
consolidated     independent district    has all the rlchts and
privileges    granted to indapcndant CistriCts     by the laws
or this State.      Ths taxing power is granted to such. in-
dependent dlstriats      by Article   2764 of the Revised Civil
Statutes which reads,      in part, as foSlows:

                 ‘The oom&isloners       court for the comon
          school districts       in its count-y, and the dis-
          trict    school trustees for the lzdependont
          school dlstricts       lncorpozated   ror sctool  pur-
          poses only; shall hsve rower to levy ard cause
          to be collected       the anrual taxes and to Issue
          the bonds herein authorized,         subject, to the
          rollowing     provisions :
                ”     . and in independent districts    for
          the mtkecance     of schools therein,   an ad
          valorerj tax, not to exceed one dollar on the
          one hundred dollars    valuation of taxable prop-
          erty or the district.”
               Based on the above-quoted article,         this     depart-
 rent     ruled in Cpiulon No, O-2623 as follovre:
                                                                   t‘i -   517



l%moruble Roy L. Eill,    page 3
       \

            Tie feel sure thut the school authorities
     of ileridian    Icde,~eudent School District       aze en-
     tirely   FzrAitJr with the above stntutes,          and
     wo can orly advise, in tho abneme of a aorc)
     specltlc    question,     t: at ti:ey ma7 grocegd to
     levy, aoaeoo axd collect          tarsa o,C th?, newly
     oreatod di3trlct,       under the ome procedure fol-
     lowed by the- in lcvyin;,          aazessinc end col-
     leoting    taxes for ssld district        prior to Its
     aonsclldatim       -hit? Eidviay District     Xo. 63,
     Basque County.        Saici Comolidhtizn      of date June
     4, 1940, doe; not in any asy alter the proaedure
     outlined    by the above statute3 for the levy,
     assessmn:      and collection      or taxes for lndeyend-
     ent sob001 districts,         or dereat the fight of
     Eerldlan Indopeudent School District            to levy,
     assess and oolleot        taxes in the mount voted,
     tram persons and proparty of the old oomim school
     district    for the currlnt year,”

            Apparently   fro:i yoalr question the new independent
district   wlshos to value the property of the part that was
Z’ormerly the cozen     school dlstriot    st s Lesser percentage
than the paroentaga taken of the voluo of the property that
v.as formerly in ttle Independent school distrlot.       You are
advised that this cay not be done because such aatlon would
unquestiombly     be lo VioZctiOa Of Eection 1 or Artl0l.e 8 0r
the Constitutl:n     or Texas, which reads, in part, as follows:

            WTaxation shall be equal and uuifom.    All
    . property in this State, whether omed by natural
      persona or corporations,   other than nuuioipal,
      shall be tared in proportion    to its value, nhioh         ,i
      shall be asoertnined   as Mayobc provided by law.-
      .e ln

           The aourts of this State have on nuc?roua oooasions
held that the above quoted provision     of the Constltutloa    re-
quires that all the property wlthin a taxing district        be taxed
equal17 and unifon~ly.     17113 would reoulre the use of the same
percentage of the actual value of all of ths F:ro;eerty as a
basis for the tax.     The Texarkano Court of Civil Appeals in
the oase of U~lllns v, Colrax Consolidated     School District,
18 5. W. (ad) 940~, stated as follovis oonoernine    the Colfax
Consolidated  School DiStrlCtr
                       ..        _~. .




Eonorable   Roy L. Hill,    page 4
       \

            *It is ia strict   accordance with funCa-
     nento.1 law ttat all tsx'lb13 proprty          wi;kln
     tha c~~~l~~~~ted tiiztr1ct       0 3 t.cixln*     Cl_q-
     trict,    &houli. be taxed unk&ly,        ehd‘thtt
     there should ho'. be a no3uuifsrzAty          of tax                c

     rate for the 88~3 public purposes.           . ,*

             In the cnss of zefith3rly Inde-ondent School Dis-
trict v. Iiu$m3, 41 5. 7:. (XC) 445, eafd school district
at tetipted t.o value put of the promrty of saic district
at on3 hucEr?d p3r cent of its actual vslue acd vclus other
PrO~rtJ iE tk saed district        at only fifty  per cent or its
value.     The k.SiliO  COW    Or civil AF';33lS hold that such
procedure was in violation     of S3ctlon 1 of Article   8 of the
COUStitUtiOG    of TOX~S, 3ad st3te.d as follows:
           .-The record, In our view of thd case,
     show3 fully a dlscrimihtitlon      in the Indapent-
     ant school Uistrict*s   valuation,        in this: The
     valuation   plnced on pl3intiffa'       lard by the
     lnde;3unCost school district      bo;lrd was $10 per
     acre and ths land wa3 taxed 100 per cent.            It
     appears clear fro& the evidence before the                              I

     txlul court that.the   l..lalntiffs~      lazd ~'~13taxed
     upon such 1CC par cent valuation          and that the
     la&d3 or th3 wltnoss who did tsstiiy          as to the
     ralmtion    of his land were taxed at mch less
     than 50 per cent of th3ir value-.

            ".   . .
             "The lovyinz of a tax uron the'plslntlffs*
      land by which they Bra dlscrk!iinetsd          agslcst       ’ :
      is a tahing of their Rroprtrty without due pro-
      cess of ltiuf.    This azounta t.o legal fraud and
      justiflos     the issuance of an injunction        aginst
      the collection      of such illegal     tax.   Such a dla-
      crininatior     violates    Flaintlffs~   right to hnve
       the tax uniforfiy      levlsd acolnst    their property,
      and equal ‘v::: h those of ‘otter tax payers.
             0. . .

            "Tax.88 are *equal rind unlforrz* within the
      comtitutisn    v:hsh no p3rson or olass 0r persons
      in ths territory    tax3d, is tured st a hi::h.sr
      rate than others in the mm district        up03 the
Honorable   Roy L. Hill,   rage 5


     same values or thing a%d when the objects   of
     taxes are ths saze by whomosver o&d      or shat-
     ever they b3. . .

         *.“Ttie rule laid dov;n thst taxes st;all be
     equal 8nd unirora aprlles     to nuzIcljx31 as well
     as state taxes.      City of Austic v. Austin Ca3-
     Li@lt. etc.,    co.,. 69 Tea. 183, lS7, 7 S. :‘:. 200.”

           The safris rule of lsw was laid down by the East-
land Court of Civil Apflals in th8 case of Flunt v. Throck-
carton Indepandent School District,     59 !3. %‘. (26) 470. The
court stated as follows:

             We have above referred      to oertoin   testl-
      mony adduced on the trial,       but the testisony
      generally    in comection    with that s~eciflcally
      rererred to, when properly and reasonably con-
      6tru3d, discloses     that the detendant's     property
      was valued at 100 per cent. or its riarkat value
      on January 1, 183,      whereas ot.her propsrty ln
      the district,     namely, ram lands and city prop-
      erty, were taken at 50 par cent or less of their
      value.    The plan adortod aad above discussed
      logically     led to inequality   acd dl6criiAnatioE.
       . . . n

           To the same erfect   see the case of Santa Rosa v.
 Lyrord Independent. school District,  78 6. Vi. (26) 1061, by
 the =E Antonio Court of Civil Appeals.
            you are therefore   advised that the new oonsolidated
 independent dist.rlct. you rerer to day not ror tax.purposea
 value the property of a portion of the district    at a-lesser
 percentage of its actual value than the percentage used for
 the rest of the property of such district.


                                             Yours very   truly




  BG:ew